             Case 18-10601-MFW       Doc 3015      Filed 10/08/20   Page 1 of 4




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re:
                                              Chapter 11
THE WEINSTEIN COMPANY HOLDINGS
LLC, et al.,                                  Case No. 18-10601 (MFW)

                  Debtors.                    (Jointly Administered)

                        NOTICE OF ENTRY OF APPEARANCE
                      AND DEMAND FOR NOTICES AND PAPERS

         PLEASE TAKE NOTICE that Sartraco, Inc (“Sartraco”) hereby appears in the above-

captioned matter by and through the undersigned counsel, and requests, pursuant to sections

102(1), 342, and 1109(b) of title 11 of the United States Code (the “Bankruptcy Code”) and

Rules 2002, 3017, 9007, and 9010 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), that copies of all notices and pleadings given or filed in the above-

captioned matter be given and served upon the undersigned at the following address and

telephone/facsimile number:

                              Geoffrey G. Grivner, Esquire
                         BUCHANAN INGERSOLL & ROONEY PC
                            919 North Market Street, Suite 990
                                 Wilmington, DE 19801
                               Telephone: (302) 552-4200
                                Facsimile: (302) 552-4295
                            Email: geoffrey.grivner@bipc.com
                                           -and-
                                 Mark Pfeiffer, Esquire
                         BUCHANAN INGERSOLL & ROONEY PC
                               50 S. 16th Street, Suite 200
                                Philadelphia, PA 19102
                              Telephone: (215) 665-8700
                               Facsimile: (215) 665-8760
                             Email: mark.pfeiffer@bipc.com
              Case 18-10601-MFW          Doc 3015      Filed 10/08/20     Page 2 of 4




       PLEASE TAKE FURTHER NOTICE that, pursuant to Section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in

the Bankruptcy Rules specified above but also includes, without limitation, any notice,

application, complaint, demand, motion, petition, pleading or request, whether formal or

informal, written or oral, and whether transmitted or conveyed by mail, hand delivery, telephone,

telegraph, telex, or otherwise filed or made with regard to the referenced cases and proceedings

therein.

           PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and

Demand for Service of Papers nor any subsequent appearance, pleading, claim, or suit is

intended or shall be deemed to waive Sartraco’s (i) right to have final orders in non-core matters

entered only after de novo review by a higher court; (ii) right to trial by jury in any proceeding so

triable herein or in any case, controversy or proceeding related hereto; (iii) right to have the

reference withdrawn in any matter subject to mandatory or discretionary withdrawal; or (iv)

other rights, claims, actions, defenses, setoffs, or recoupments to which Sartraco is or may be

entitled under agreements, in law, or in equity, all of which rights, claims, actions, defenses,

setoffs, and recoupments are expressly reserved.



Date: Wilmington, DE
      October 8, 2020                 BUCHANAN INGERSOLL & ROONEY PC

                                      /s/ Geoffrey G. Grivner
                                      Geoffrey G. Grivner (4711)
                                      919 North Market Street, Suite 990
                                      Wilmington, Delaware 19801
                                      Telephone: (302) 552-4200
                                      Facsimile: (302) 552-4295
                                      Email: geoffrey.grivner@bipc.com
                                      -and-

                                                 2
Case 18-10601-MFW     Doc 3015     Filed 10/08/20   Page 3 of 4




                    Mark Pfeiffer, Esq.
                    BUCHANAN INGERSOLL & ROONEY PC
                    50 S. 16th Street, Suite 200
                    Philadelphia, PA 19102
                    Telephone: (215) 665-8700
                    Facsimile: (215) 665-8760
                    Email: mark.pfeiffer@bipc.com

                    Counsel to Sartraco, Inc.




                              3
              Case 18-10601-MFW          Doc 3015        Filed 10/08/20    Page 4 of 4




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:
                                                      Chapter 11
THE WEINSTEIN COMPANY HOLDINGS
LLC, et al.,                                          Case No. 18-10601 (MFW)

                    Debtors.                          (Jointly Administered)



                                 CERTIFICATE OF SERVICE

         I, Geoffrey G. Grivner, do hereby certify that on the 8th day of October, 2020, I caused a

copy of the foregoing Notice of Entry of Appearance to be served upon interested parties via

ECF notification.

Date: October 8, 2020                         BUCHANAN INGERSOLL & ROONEY PC

                                       BUCHANAN INGERSOLL & ROONEY PC

                                       /s/ Geoffrey G. Grivner
                                       Geoffrey G. Grivner (4711)
                                       919 North Market Street, Suite 990
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 552-4200
                                       Facsimile: (302) 552-4295
                                       Email: geoffrey.grivner@bipc.com
                                       -and-

                                       Mark Pfeiffer, Esq.
                                       BUCHANAN INGERSOLL & ROONEY PC
                                       50 S. 16th Street, Suite 200
                                       Philadelphia, PA 19102
                                       Telephone: (215) 665-8700
                                       Facsimile: (215) 665-8760
                                       Email: mark.pfeiffer@bipc.com


                                       Counsel to Sartraco, Inc.



                                                  4
